Citation Nr: 1020485	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  04-35 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to April 
1970 and from June 1980 to October 1980.  He also had 
inactive duty training (INACDUTRA) in January 1990 with the 
Air Force Reserve.

These matters initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In August 2003, the RO denied service connection for right 
hip injury residuals.  Separately, in April 2007, the RO 
denied the Veteran's claim for service connection for chronic 
low back pain and his application to reopen his claim for 
entitlement to service connection for degenerative arthritis 
of the cervical spine.  The issues have been recharacterized 
for the reasons stated below.

In January 2008, the Veteran testified during a hearing at 
the RO before the undersigned; a transcript of that hearing 
is of record.

In March 2008, the Board found that the Veteran's testimony 
during the hearing constituted a notice of disagreement (NOD) 
as to the April 2007 denial of service connection for chronic 
low back pain and of the application to reopen the claim for 
service connection for cervical spine degenerative arthritis, 
and remanded these claims for issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board also remanded the claim for service connection for 
right hip injury residuals.

After the case was recertified to the Board, the Veteran 
submitted additional evidence without a waiver of initial RO 
consideration of this evidence.  Most of this evidence 
related to his lumbar and cervical spine disabilities and, as 
the claims relating to these disabilities are being remanded, 
the Board need not determine whether remand is required for 
initial RO consideration of this evidence.  Some of the 
evidence is duplicative of evidence in the claims file and is 
therefore not pertinent to the claim being decided herein.  
Thus, remand for initial RO consideration of this evidence is 
not required.  See 38 C.F.R. § 20.1304(c).  Some of the 
evidence, including a December 2009 Antelope Valley 
Outpatient Imaging Center right hip X-ray report, does relate 
to the Veteran's right hip disability.  However, this 
evidence only reflects that the Veteran has a current right 
hip disability, specifically, right hip arthritis.  The 
November 2009 VA examination report and other evidence has 
already established the existence of this current disability, 
and the dispositive issue on the appeal is whether this 
current disability is related to the right hip injury 
sustained by the Veteran during January 1990 INACDUTRA.  As 
the recently submitted evidence does not relate to this 
issue, it is not pertinent to the claim being decided herein, 
and remand for initial RO consideration is not required.  
38 C.F.R. § 20.1304(c).

As explained below, the RO complied with the Board's March 
2008 remand instructions with regard to the claim for service 
connection for right hip injury residuals, but not with 
regard to the claim for the other service connection claim or 
the application to reopen.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  Consequently, the recharacterized issues of 
entitlement to service connection for a lumbar spine 
disability and whether new and material evidence has been 
received to reopen a claim for service connection for a 
cervical spine disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right hip disability is not related to the Veteran's 
right hip injury during January 1990 INACDUTRA.

2.  A right hip disability did not manifest during active 
duty and right hip arthritis did not manifest within one year 
of separation from active duty.


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
service and right hip arthritis may not be presumed to have 
been incurred therein. 38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In January 2002, April 2005, and April 2008 letters, the RO 
notified the Veteran of the evidence needed to substantiate 
his claim for service connection for a hip disability.  The 
January 2002 letter did not specifically identify a 
disability, the April 2005 letter erroneously referred to 
service connection for left hip injury residuals, and the 
April 2008 letter accurately referred to service connection 
for a right hip disorder.  The April 2008 letter also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist in obtaining and 
the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  In any event, the April 2005 and 
April 2008 letters complied with this requirement.

The Veteran has substantiated his status as a Veteran.  The 
Veteran was notified of all other elements of the Dingess 
notice, including the disability-rating and effective-date 
elements of his claim, in April 2008 letter.

Contrary to VCAA requirements, most of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured 
by readjudication of the claim in a January 2010 supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007).

The Board also finds that the RO's erroneous reference to a 
left rather than right hip disability in the April 2005 
letter did not prejudice the Veteran, because there is no 
issue as to the left hip, as was made clear in the subsequent 
April 2008 letter and during the hearing.  Consequently, the 
Veteran did not suffer any harm and was not misled by the 
isolated reference to a left hip disability.  See 38 C.F.R. § 
19.9(a)(1) (remand required only when further action "is 
essential for a proper appellate decision").  Cf. 
38 U.S.C.A. § 7261(b)(2) (West 2002) (Court must take due 
account of the rule of prejudicial error); Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the veteran's service treatment 
records (STRs) and all of the identified post-service private 
and VA treatment records, as well a s a document indicating 
that the Veteran was on INACDUTRA in January 1990.

In addition, the veteran was afforded a VA examination as to 
nature and etiology of his current right hip disability.  
This examination was adequate because the examiner reviewed 
the relevant evidence regarding the Veteran's right hip 
injury during INACDUTRA, his current right hip disability, 
and explained the reasons for his conclusion that the current 
right hip disability is not related to the right hip injury 
during ACDUTRA.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (most of the probative value of a medical 
opinion comes from its reasoning).  Consequently, the AMC 
complied with the Board's remand instructions that it afford 
the Veteran a VA examination as to the etiology of his right 
hip disability.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claim for service connection for a right 
hip disability is thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did 
not engage in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Establishing service connection generally requires 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) evidence of a nexus between the claimed in-service 
disease or injury and the present disability. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, including arthritis, are 
presumed to have been incurred in service if they manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307(a), 3.309(a).

Active military, naval, or air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled from a disease or injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 
Active military, naval, or air service also includes any 
period of inactive duty training INACDUTRA during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  
Id.

In this case, the Veteran indicated in his April 2002 claim 
that he sustained a hip injury while working on aircraft in 
the Air Force in 1989.  In his substantive appeal (VA Form 
9), the Veteran indicated, in response to the RO's SOC 
indicating that the Veteran's right hip disability was not 
related to his 1970 and 1980 military service, the Veteran 
indicated that the RO "used the wrong medical records.  This 
injury was in the U.S. Air Force 11/24/90."  Subsequently, 
during the January 2008 Board hearing, the Veteran indicated 
that the right hip injury occurred in November 1990 while 
working on the fuel tank of an aircraft.  See Hearing 
transcript, p. 4.  He also indicated that, although he 
injured himself in a fall during service in 1970, he did not 
sustain any injury other than those of the head and neck.  
See Hearing transcript, pp. 9-10.  Therefore, the Veteran has 
essentially limited his claim to one for service connection 
for residuals of a right hip injury that occurred in 1990 
while he was on INADUTRA with the Air Force Reserve.

The Board remanded the claim in March 2008 for the AMC to 
determine if the Veteran was on any form of service in 1990.  
The AMC obtained a document entitled Authorization for 
Individual Inactive Duty Training that is dated January 1990, 
which indicates that the Veteran's mission requirements were 
rescheduled.  As there is evidence that the Veteran was on 
INACDUTRA at about the time during which he injured his right 
hip (as discussed below), and the RO accepted that the 
Veteran was in service at this time, the Board will presume 
that the Veteran sustained a right hip injury while on 
INACDUTRA, and thus met the requirement of an injury in 
service.  As noted, the Veteran has been diagnosed with a 
right hip disability, specifically, right hip arthritis.  
Consequently, the dispositive issue in this case is whether a 
current right hip disability is related to the INACDUTRA 
right hip injury.  The Board notes that there is no lay or 
medical evidence of a right hip disability during active duty 
or within a year of separation from active duty.  

The treatment records relating to the right hip injury 
reflect that the Veteran underwent a January 1990 X-ray of 
the right hip and pelvis, which was transcribed on January 
14, 1991.  The report indicated that there was  no evidence 
of fracture, dislocation or other bone or joint injury, and 
no pathological changes or abnormalities noted.  The 
impression was that the examination was negative for bone or 
joint injury, disease or deformity.  An MRI was recommended 
but does not  appear to have been conducted.  A February 1991 
physical profile serial report indicates that the Veteran had 
right hip pain of unknown etiology and was given limited 
duty.  An April 1991 treatment record noted a profile change 
for right hip pain and a skin condition, and contains an 
assessment of resolved right hip strain.

As noted, the Veteran was diagnosed on the November 2009 VA 
examination with moderate osteoarthritis of the hips 
bilaterally.  The examination report indicated that the 
problem associated with the diagnosis was right hip disorder.  
The only medical opinion as to the etiology of the current 
right hip disability is that of the November 2009 VA 
examiner.  The November 2009 VA examiner noted the 1990 
training injury to the right hip as described by the Veteran, 
the diagnosis of right hip strain and physical profile 
modified duty assignment.  He described the course since 
onset as intermittent.  He also noted specific post-service 
treatment notes such as Dr. Stolz's November 1994 orthopedic 
consultation, discussed below, the lack of hip abnormalities 
in the 1970 STRs, and the January 1991 X-ray report and April 
1991 treatment note.  The examiner then offered his opinion 
that the Veteran's current right hip disorder, moderate 
osteoarthritis, is not caused by or the result of any injury 
during active military service.  His rationale was that the 
right hip X-rays were negative, the April 1991 treatment note 
reported resolved right hip strain, and the lack of re-
injury, complaint, or treatment for the right hip after 1991.  
He wrote that, by definition, a strain is an acute muscular 
injury which virtually always, without additional therapy, 
resolves of its own accord, within 2-6 weeks.  Thus, the VA 
examiner concluded, given that the November 2009 X-rays 
conducted in connection with the examination showed 
osteoarthritis in both hips which was not present at the time 
of the 1990 injury, the current right hip arthritis (as well 
as the left hip arthritis) is most likely due to normal 
aging.  He added that a strain does not cause osteoarthritis 
in both hips.

As the February 2009 VA examiner explained the reasons for 
his conclusions based on an accurate characterization of the 
evidence, his opinion is entitled to substantial probative 
weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304 
(most of the probative value of a medical opinion comes from 
its reasoning; threshold considerations include 
qualifications and whether the person opining is sufficiently 
informed).  There is no contrary medical opinion in the 
evidence of record.

The Board  has also considered the Veteran's statements.  To 
the extent that the Veteran has  testified to continuity of 
right hip symptomatology, he is competent to do so, but his 
testimony must be weighed against the other evidence of 
record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006).  The evidence of record in fact shows a 
lack of continuity of symptomatology, as indicated by the 
February 2009 VA examiner.  This evidence includes Dr. 
Stolz's November 1994 orthopedic consultation report, which 
indicates that, with regard to the hips, there was no 
tenderness, swelling, crepitation, erythema, instability, or 
weakness, and there was pain free active range of motion of 
flexion to 150 degrees, extension to 50 degrees, abduction to 
40 degrees, adduction to 20 degrees, external rotation to 50 
degrees, and internal rotation to 40 degrees, all 
bilaterally.  These range of motion figures are at or near 
normal.  See 38 C.F.R. § 4.71a, Plate II (2009). In addition, 
other post-service treatment notes, such as Dr. Harkins' May 
1995 note, indicated that the Veteran had multiple orthopedic 
complaints and symptoms relating to the neck, back, 
shoulders, and legs, but did not mention the hips.  The 
Veteran's silence when otherwise speaking affirmatively, such 
as in May 1995, constitutes negative evidence.  Similarly, 
the essentially normal examination of the hip in 1994 and the 
Veteran's failure to report hip impairment are inconsistent 
with the assertions of continuity.  When compared with the 
other evidence of record, the Board finds that the remote 
assertion of continuity is inconsistent with this evidence 
and not credible.

Thus, the evidence shows a lack of continuity of right hip 
symptomatology, and also reflects that right hip arthritis 
did not manifest within the one-year presumptive period.  See 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.309(a).

Finally, to the extent that the Veteran asserts that his 
current right hip disability is etiologically related to the 
1990 INADUTRA right hip injury, lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (Board's categorical statement that "a valid medical 
opinion" was required to establish nexus, and that a 
layperson was "not competent" to provide testimony as to 
nexus because she was a layperson, conflicts with Jandreau).  
However, in this case, testimony as to whether there is a 
relationship between the Veteran's current right hip 
disability and his 1990 INACDUTRA right hip injury is an 
etiological question unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  Compare Clemons v. Shinseki, 23 Vet. 
App. 1, 6 (2009) ("It is generally the province of medical 
professionals to diagnose or label a mental condition, not 
the claimant") and Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007) (unlike varicose veins or a dislocated shoulder, 
rheumatic fever is not a condition capable of lay diagnosis) 
with Jandreau, 492 F.3d at 1376 (lay witness capable of 
diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-
309 (lay testimony is competent to establish the presence of 
varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet).  To the extent that the Veteran 
attempts to relate a remote post-service finding to an in-
service event, his assertions are not competent.

For the foregoing reasons, the preponderance of the evidence 
is against the claim for service connection for a right hip 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and this claim must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for a right hip disability 
is denied.


REMAND

As noted, the Board instructed the RO, via the AMC, to issue 
a SOC as to the claim for service connection for a lumbar 
spine disability and the application to reopen the claim for 
service connection for a cervical spine disability, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999).  These issues 
have been recharacterized more broadly, because the evidence 
submitted by the Veteran reflects that he has been diagnosed 
with multiple disabilities of the lumbar and cervical spines.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  There is a January 
2010 notation indicating that the Board had accepted the 
Veteran's hearing testimony as a NOD with regard to the 
lumbar and cervical spine disability issues; however, no SOC 
as to these issues in the claims file.  Consequently, another 
remand is required for issuance of a SOC as to these issues.

Accordingly, the claim for service connection for a lumbar 
spine disability  and the application to reopen the claim for 
service connection for a cervical spine disability are 
remanded for the following action:

Issue a SOC regarding the claim for 
service connection for a lumbar spine 
disability and the application to reopen 
the claim for service connection for a 
cervical spine disability.  The Veteran 
should be apprised of his right to submit 
a substantive appeal as to these issues 
and to have his claims reviewed by the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


